        Case 1:14-cv-01242-RCL Document 164 Filed 04/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                            )
JUDICIAL WATCH, INC.,                       )
                                            )
              Plaintiff,                    )
                                            )
                      v.                    )      Civil Action No. 14-cv-1242 (RCL)
                                            )
U.S. DEPARTMENT OF STATE,                   )
                                            )
              Defendant.                    )
                                            )

                                           ORDER

       The Court, having considered Plaintiff’s Consent Motion for Extension of Time and the

entire record herein, hereby orders that the Motion is GRANTED, and it is further ORDERED

that this round of discovery is extended through August 17, 2020.

       ORDERED this ______           April
                     23rd day of ______________, 2020.



                                                                 /s/
                                                   Royce C. Lamberth
                                                   United States District Judge
